Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered January 18, 2005, convicting defendant, after a jury trial, of criminal trespass in the second degree, and sentencing him to a term of one year, unanimously affirmed.
Defendant’s challenge to the trial court’s Allen charge is not preserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s reference to the prospect of a retrial in the event that the jury did not reach a verdict, was not coercive under the circumstances (see People v Texidor, 22 AD3d 320 [2005], lv denied 5 NY3d 885 [2005]; People v Perez, 164 AD2d 839, 842-843 [1990], affd 77 NY2d 928 [1991]). Concur—Buckley, EJ., Sullivan, Williams, Catterson and McGuire, JJ.